Citation Nr: 1816224	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for balance impairment with stooped posture and motor manifestations, due to Parkinson's disease.

2.  Entitlement to an initial rating in excess of 30 percent for neurological impairment of speech due to Parkinson's disease.  

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease. 

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease. 

5.  Entitlement to an initial rating in excess of 10 percent for right upper extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease.

6.  Entitlement to an initial rating in excess of 20 percent for left upper extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease.

7.  Entitlement to an initial rating in excess of 10 percent for loss of automatic movements of the face, right side, due to Parkinson's disease.

8.  Entitlement to an initial rating in excess of 10 percent for loss of automatic movements of the face, left side, due to Parkinson's disease.

9.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to July 21, 2016.

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for GERD/hiatal hernia, to include as secondary to service-connected PTSD.

13.  Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicides. 

14. Entitlement to service connection for a low back disability.
 
15.  Entitlement to a total disability rating due to individual unemployability (TDIU), prior to October 19, 2015.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2010, March 2013, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The September 2010 rating decision denied a rating in excess of 50 percent for PTSD.  A September 2016 decision increased the Veteran's rating for PTSD to 100 percent, effective July 21, 2016.  As this rating is the maximum rating available, the Board has limited the appeal to a review of the period prior to July 21, 2016, as indicated on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Entitlement to TDIU was also granted in the September 2016 rating decision, effective October 19, 2015, the date of the Veteran's claim of entitlement to service connection for Parkinson's disease.  However, as the TDIU claim was originally denied in the September 2010 rating decision and is also part and parcel of the pending increased rating claim for PTSD, the issue of entitlement to TDIU prior to October 19, 2015 is still before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran raised a claim of entitlement to service connection for dementia, to include as secondary to Parkinson's disease.  The Veteran's symptoms of his dementia were largely considered in the 100 percent rating assigned to his PTSD, but the RO has not formally adjudicated the claim for service connection for dementia as secondary to Parkinson's disease, and so it is REFERRED to the RO for appropriate action. 

The issues of entitlement to service connection for a low back disability and entitlement to TDIU prior to October 19, 2015 are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran's Parkinson's disease is manifested by mild balance impairment with stooped posture, severe changes in speech, moderate bradykinesia with mild tremors in the right upper and lower extremities and moderate tremors in the left upper and lower extremities with mild muscle rigidity and stiffness, and moderate loss of automatic movements of the face on both the right and left sides. 

2.  Prior to May 11, 2016, the Veteran's PTSD was manifested by reduced reliability and productivity due to persistent sleep problems, anger and irritability, isolating behavior, and mild to moderate memory impairment.   

3.  From May 11, 2016 through July 20, 2016, the Veteran's PTSD was manifested by total occupational and social impairment.

4.  A left shoulder disability was not present in service and is not etiologically related to service.

5.  Tinnitus did not manifest in service or within one year of discharge from service and is not shown to be otherwise a result of military service.

6.  GERD is not etiologically due to service-connected PTSD.

7.  A skin disability was not present in service and is not etiologically related to service, to include exposure to herbicides.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 30 percent for balance impairment with stooped posture and motor manifestations, due to Parkinson's disease, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Codes 8004-6204 (2017).

2.  The criteria for entitlement to an initial rating in excess of 30 percent for neurological impairment of speech due to Parkinson's disease have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Codes 8004-8210 (2017).

3.  The criteria for entitlement to an initial rating in excess of 20 percent for right lower extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Codes 8004-8520 (2017).

4.  The criteria for entitlement to an initial rating in excess of 20 percent for left lower extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Codes 8004-8520 (2017).

5.  The criteria for entitlement to an initial rating of 30 percent, but no greater, for right upper extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Codes 8004-8515 (2017).

6.  The criteria for entitlement to an initial rating in excess of 20 percent for left upper extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Codes 8004-8515 (2017).

7.  The criteria for entitlement to an initial rating in excess of 10 percent for loss of automatic movements of the face, right side, due to Parkinson's disease have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Codes 8004-8207 (2017).

8.  The criteria for entitlement to an initial rating in excess of 10 percent for loss of automatic movements of the face, left side, due to Parkinson's disease have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Codes 8004-8207 (2017).

9.  The criteria for a rating in excess of 50 percent for PTSD prior to May 11, 2016 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

10.  The criteria are met for a 100 percent rating, but no greater, for PTSD from May 11, 2016 through July 20, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2017).

11.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

12.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

13.  The criteria for entitlement to service connection for GERD/hiatal hernia, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

14.  The criteria for entitlement to service connection for a skin disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record reflects that all available pertinent treatment records, to include available post-service VA and private treatment records have been obtained.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims.  

Service treatment records have been found to be unavailable.  In cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  All procedures to obtain any potentially missing service treatment records were correctly followed, and since all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his service treatment records.  38 C.F.R. § 3.159 (c)(2) and (3).

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Analysis-Higher Initial and Increased Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Higher Initial Ratings for Parkinson's Disease

Each of the Veteran's manifestations of Parkinson's disease is rated under a hyphenated diagnostic code.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

Parkinson's disease is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8004 for paralysis agitans, which provides for a 30 percent rating if the ascertainable residuals when evaluated under the applicable diagnostic codes do not result in a combined rating in excess of 30 percent.  In this case, the manifestations of the disability are separately rated.  

First, the Veteran's balance impairment with stooped posture and motor manifestations is rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8004-6204.  Diagnostic Code 6204 compensates peripheral vestibular disorders, and a 30 percent rating is the highest rating available.  The 30 percent rating contemplates the Veteran's mild stooped posture and balance impairment found on VA examination, and the Board determines that further consideration of whether a rating in excess of 30 percent is warranted for this disability is unnecessary, and the claim is denied.

With regard to the remaining disabilities associated with Parkinson's disease, the ratings are assigned for paralysis to various degrees.  Neurological impairment of speech is rated as 30 percent disabling for severe incomplete paralysis of the tenth (pneumogastric, vagus) cranial nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8004-8210.  A rating in excess of 30 percent requires complete paralysis, which is evaluated as 50 percent disabling.

Impairment of the right and left lower extremities is rated as 20 percent disabling for moderate incomplete paralysis of the sciatic nerve, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8004-8520.  A rating in excess of 20 percent requires moderately severe incomplete paralysis, for a 30 percent rating; severe incomplete paralysis with marked muscular atrophy, for a 60 percent rating; and complete paralysis, for an 80 percent rating.

Impairment of the right and left upper extremities is rated pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8004-8515.  Ratings for the upper extremities are generally dependent on whether the extremity is the major (dominant) extremity or the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2017).  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Id.  Only one hand shall be considered dominant.  VA examination results reflect that the Veteran is right-handed.  Therefore, the ratings for the major arm apply to the right, currently rated as 10 percent disabling for mild incomplete paralysis, and the ratings for the minor arm apply to the left, currently rated as 20 percent disabling for moderate incomplete paralysis.

For the major arm, a rating in excess of 10 percent rating requires moderate incomplete paralysis for a 30 percent rating, severe incomplete paralysis for a 50 percent rating, and complete paralysis for a 70 percent rating.  Ratings for the minor arm are 20 percent for moderate incomplete paralysis, 40 percent for severe incomplete paralysis, and 60 percent for complete paralysis.

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8004-8207, the Veteran's loss of automatic movements of the face of the right and left sides are rated as 10 percent disabling for moderate incomplete paralysis of the seventh (facial) cranial nerve; 20 percent rating for severe incomplete paralysis; and 30 percent rating for complete paralysis.  

The VA examination reports offer probative evidence here.  Treatment notes of record do not reveal any complaints or clinical findings that suggest a more severe clinical picture than found at VA examination.  Further, the Veteran has offered no lay evidence suggesting symptoms that are worse than found at VA examination with the exception of his dementia, which has been rated with his service-connected PTSD.  

The Veteran was afforded VA examinations in December 2015 and July 2016.  
In December 2015, he exhibited stooped posture and balance impairment to a mild degree and moderate bradykinesia.  Loss of automatic movements was moderate, and speech changes were severe.  The right upper and lower extremities displayed mild tremors, and the left upper and lower extremities displayed moderate tremors.  Mild muscle rigidity and stiffness were observed in the left lower extremity only.  The examiner documented no difficulty chewing or swallowing, no urinary problems, and no constipation.  Cognitive impairment was severe, and depression was moderate.  The Veteran reported mild sleep disturbance.  

The July 2016 VA examiner observed that the Veteran had stooped posture and balance impairment to a mild degree and moderate bradykinesia.  There was moderate loss of automatic movements and speech changes were severe.  Mild tremor was noted in the right upper and right lower extremities, and moderate tremor was noted in the left upper and left lower extremities.  Mild muscle rigidity and stiffness was observed in all four extremities.  The Veteran did not endorse having difficulty chewing or swallowing, urinary problems, or constipation.  Cognitive impairment was severe, and associated depression was moderate.  The Veteran reported mild sleep disturbance.  

Both VA examiners indicated that the impact of the Veteran's Parkinson's disease on his speech was severe, but there is no indication that speech is entirely precluded due to complete paralysis of the affected nerve.  Therefore, the Board finds that a rating in excess of 30 percent for neurological impairment of speech is not supported by the evidence. 

Tremors of the right upper and lower extremities were found to be mild, while tremors on the left were noted to be moderate for both the upper and lower extremities.  Muscle rigidity and stiffness was documented as mild, but the bradykinesia or slowed motion was documented to be overall moderate.  Therefore, the Board affords the benefit of the doubt to the Veteran and determines that the rating assigned to both the right and left upper extremities and right and left lower extremities should be for a moderate disability.  Accordingly, the Board assigns a 30 percent rating, but no greater, to the Veteran's right upper extremity disability.  

The 20 percent ratings assigned to the Veteran's right lower extremity disability and left upper and lower extremities contemplate a moderate disability, and thus, the Board finds that they should remain unchanged.  Ratings in excess of 20 percent are warranted when there is moderately severe or severe disability.  The Board has afforded the Veteran the benefit of the doubt in granting the 30 percent assigned to the right upper extremity, and the evidence does not reveal symptoms that more closely approximate a rating for at least a moderately severe disability in any of the four extremities.  

Finally, the VA examiners documented loss of automatic movements of the face due to Parkinson's disease that was moderate.  Evidence does not support the conclusion that this disability is worse than moderate on either the right or left side of the face.  For example, neither VA examination nor treatment records reflect that the Veteran can no longer blink, which would suggest a greater degree of paralysis in the affected nerves.  Therefore, the Board determines that a rating in excess of 10 percent is not warranted for loss of automatic movements of the right or left side of the face.

The probative evidence simply does not support even higher ratings for the manifestations of his Parkinson's disease and there is no doubt to otherwise be resolved.  As such, the appeal is denied.
 
Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Neither the Veteran nor his attorney has offered specific arguments with regard to this claim, and the Board has found nothing in the record to suggest that an extra-schedular rating is warranted under 38 C.F.R. § 3.321.  

Increased Rating for PTSD

Prior to July 21, 2016, the Veteran's PTSD was rated as 50 percent disabling under the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because a veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his PTSD overall rises to that level.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board must look to the frequency, severity, and duration of the impairment.

The Veteran was afforded a VA examination in July 2010.  He reported persistent sleep problems, frequent memories of the war, and efforts to avoid anything that reminds of the war.  He indicated that he is very angry and irritable and that he isolated himself from others and stayed home most of the time.  The Veteran stated that he was so angry at his job in a garment factory that he took a gun to work, but his brother found it and took it from him.  He described throwing a co-worker to the floor once.  The Veteran quit his job out of fear that he would hurt someone.  He indicated that he is married with three children and reported that they all have a good relationship.  The Veteran was oriented to person, place, and time with normal appearance and hygiene.  The examiner observed appropriate behavior, good eye contact, and normal affect, mood, speech, communication, and concentration.  The Veteran denied panic attacks, suspiciousness, delusions, hallucinations, and obsessive rituals.  Thought processes were normal, but memory was impaired.  Judgment was intact.  

VA treatment notes reflect that the Veteran received mental health treatment throughout the appeal period.  However, nothing noted by his counselors or psychiatrists show that his PTSD symptomatology became worse.  Additionally, the July 2016 VA psychiatric examiner stated that a review of clinical notes suggested that the Veteran's trauma-related symptoms had remained fairly constant since 2010 and were well-controlled via pharmacological interventions.  

Beginning in 2011, the Veteran's primary complaints when seeking mental health treatment were focused on slowly increasing memory and cognitive impairment.  A neurology consult was ordered in May 2012, but the Veteran did not keep the appointment.  A neuropsychological consult was completed in April 2014 and yielded a diagnosis of dementia.  A May 2014 rating decision granted service connection for insomnia and memory problems, indicating that the disabilities were being evaluated with the Veteran's PTSD.

Significantly, a VA psychiatric treatment note dated on May 11, 2016, shows that the Veteran was experiencing impaired judgment due to his dementia.  

The July 2016 VA examiner stated that it was likely that some of the Veteran's cognitive impairment was attributable to his diagnosed PTSD, even though the newly diagnosed Major Neurocognitive Disorder due to Parkinson's disease was the primary diagnosis at that time and accounted for most of the Veteran's cognitive decline observed at that examination.  

A review of VA treatment notes dated prior to July 21, 2016 also establishes that some of the Veteran's increasing memory impairment was a result of his dementia that was suspected for several years and finally diagnosed in April 2014.  However, the Board is unable to ascertain what degree of memory impairment present prior to July 21, 2016 was the result of his dementia as opposed to his service-connected PTSD.  Therefore, the Board determines that the totality of the Veteran's mental health symptoms prior to July 21, 2016 were result of his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  

In July 2011, the Veteran was noted to have memory impairment consistent with mild cognitive impairment.  Worsening of memory was reported throughout 2012 with the Veteran sometimes not knowing where he was, and his wife describing trouble getting him to pay attention.  He also began confusing his medications.  A March 2014 psychiatry consult note states that the Veteran appeared stable with outward signs of mild to moderate cognitive impairment.  In July 2014, the Veteran was described as a poor historian due to his cognitive decline.  His wife described his memory as stable over the past year.  In April 2014, the Veteran was oriented to person and place, but not to the date.  A September 2015 neurology note indicates that the Veteran's dementia had become worse, but does not offer specifics of the increase in severity.  

In consideration of the above, the Board determines that a rating in excess of 50 percent for the Veteran's PTSD is not warranted prior to May 11, 2016.  The 50 percent rating contemplates the Veteran's symptoms of persistent sleep problems, anger and irritability, isolating behavior and mild to moderate memory impairment.  A higher rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During the period in question, the Veteran overall maintained good relationships with his wife and children.  He was independent in his activities of daily living with the exception of managing his medications.  His behavior and responses to questions were appropriate.  The Veteran was oriented to person and place with some difficulties with date noted.  Thus, the Board finds that the Veteran's mental health symptoms did not more closely approximate the occupational and social impairment necessary for a rating in excess of 50 percent prior to May 11, 2016.  The probative evidence of record does not support a higher rating beyond 50 percent, prior to May 11, 2016.  

May 11, 2016 to July 20, 2016

However, the Board determines that the 100 percent rating assigned from July 21, 2016 is warranted from May 11, 2016, the date at which the Veteran's judgment was stated to be compromised.  Notably, a VA psychiatric treatment note dated on May 11, 2016, shows that the Veteran was experiencing impaired judgment due to his dementia.  

Further, less than one month later, in June 2016, the Veteran's wife submitted a statement indicating that the Veteran could no longer remember people or places, including his children and grandchildren.  Consequently, the Board determines that as of May 11, 2016, the Veteran's mental health symptomatology had risen to the level of total occupational and social impairment, warranting the maximum schedular rating of 100 percent.  Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
 
III.  Analysis - Service Connection Claims

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Left shoulder disability

Certain chronic diseases such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
However, in this case, there is no indication that arthritis was diagnosed, let alone manifested to a compensable degree, within one year of his separation, by May 1970.  

In a July 2010 statement, the Veteran contended that he sustained a left shoulder disability in service when, while walking on ice, a fellow service member knocked him down and fell on top of him.  He further stated that he was hospitalized for an unknown period of time and wore a Figure-8 brace.  

The Veteran was treated for left shoulder pain in 2005.  Arthritis was suspected, but an X-ray test showed no abnormality.  Nevertheless, at the July 2016 VA shoulder examination; the examiner diagnosed left shoulder strain.  Therefore, the Veteran has a current disability with regard to this claim.  

Even accepting his reported in-service fall, there is no probative evidence to relate such in-service injury to his present left shoulder strain.  Rather, the July 2016 VA the examiner found that the Veteran's left shoulder was less likely as not incurred in or caused by the claimed in-service injury, event, or illness and that it was instead due to his post-military occupation and activities.  The examiner noted that the Veteran lifted large bags of corn starch for nine years and that the left shoulder was normal on December 2005 X-ray testing.  Further, the examiner observed that it was the right shoulder that underwent surgery in October 2009.  

The Board has considered his lay statements.  Here, the Veteran is competent to testify as to his in-service left shoulder strain and continuity of symptomatology, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  However, his statements in this regard of shoulder symptoms dating back to service are not credible, and thus not probative.  For instance, the examiner highlighted inconsistencies such as a 9-year work history of lifting large bags and as a machine operator, as another potential source of left shoulder problems.  See Buchanan, 451 F.3d at 1331; see Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Tinnitus

The Veteran claims that in service he was exposed to noise from demolitions, mortars, and bombs, and he is competent to speak to his in-service noise exposure.  In his September 2011 claim for benefits, prior to his dementia diagnosis, the Veteran described the tinnitus as intermittent noise, such as ringing, in his head.  

Tinnitus is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  However, there is simply no indication that tinnitus manifested to a compensable degree within one year of separation from service, by May 1970.

Certainly, the Veteran is competent as a lay person to observe in-service noise exposure and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  However, Veteran also denied reporting recurrent tinnitus at the time of the July 2016 VA examination, so it is not clear that he presently has this disability.

Moreover, there is probative medical opinion evidence specifically discounting the notion that any current tinnitus disability is related to service.  At his July 2016 VA audiological examination, the examiner formed a negative nexus opinion based on relevant evidence in the claim file, which included a May 2006 VA treatment note showing that the Veteran fully denied having tinnitus, and a 2007 VA audiological evaluation at which he reported infrequent ringing in the ears, experienced about once per month.  The examiner indicated that tinnitus related to noise exposure most likely occurs or closely follows the onset of hearing changes.  Consequently, the examiner concluded that the Veteran's tinnitus, if present, is less likely related to military service and more likely than not related to factors more proximal to onset.  The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

GERD/hiatal hernia

In his August 2011 claim for benefits, the Veteran contended that he has acid reflux that is possibly secondary to his mental health disability.  Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran does not contend, nor does the evidence reflect, that his GERD is a direct result of his military service.  

Initially, VA treatment notes reflect that the Veteran has a diagnosis of GERD.  Thus, the Board finds that he has a current disability with regard to this claim.  
The July 2016 VA examiner found that the Veteran's GERD was less likely than not caused or aggravated by the Veteran's PTSD, or another service-connected disability, to include medication taken for a service-connected disability.  The examiner acknowledged evidence that psychological disabilities may play a role in the response or failure of medications for GERD; however, the examiner noted that the medical evidence shows that the Veteran's GERD is well-controlled and that the Veteran only uses his GERD medication once in a while.  Therefore, the examiner found that the Veteran's GERD had not undergone a permanent worsening due to his service-connected disabilities.

The Board notes that, as a layman, the Veteran is not competent to attribute his acid reflux symptoms as proximately due to or chronically aggravated by another disability, particularly the service-connected psychiatric disability of PTSD, as this is the type of assessment that requires specialized medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2). 

The Board concludes that the probative evidence does not support the claim for service connection.  As such, this issue is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Skin disability

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 C.F.R. § 3.307 (a)(6)(iii).  Furthermore, the diseases listed at 38 C.F.R. § 3.309  (e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. 38 C.F.R. § 3.309 (e).  The Veteran's service personnel records confirm that he served in the Republic of Vietnam, but chronic idiopathic pruritus is not among the diseases presumed to be related to herbicide exposure.  

The Veteran contends that he has a skin disability manifested by itching all over his body as a result of his Vietnam service.  Private treatment notes from 2000 and 2001 show that the Veteran was treated for chronic idiopathic pruritus; but January 2007 treatment notes state that the Veteran's itching is out of proportion with skin findings and offer no other specific diagnosis.  At the July 2016 VA examination, the examiner stated that the Veteran does not have a specific skin disability, but also found that the Veteran has chronic idiopathic pruritus that is currently asymptomatic.  Therefore, the Board accepts that the Veteran presently has a chronic skin disability, namely chronic idiopathic pruritus.

Nevertheless, the evidence does not establish that the Veteran's current skin disability is a result of his military service.  The July 2016 VA skin examiner acknowledged lay statements describing the Veteran's skin symptoms, including itching, but indicated that there is no medical literature to support that herbicide exposure would cause idiopathic pruritus many years later.  Therefore, the examiner found that it is less likely than not that the Veteran's skin disability was incurred in or caused by the Veteran's military service.  The Veteran has not provided a contradictory medical opinion.  

Regarding his lay statements, a January 2007 VA treatment note reflects subjective complaints of itching for 30 years, but a May 1999 private treatment note states that the Veteran has no history of skin disease.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Therefore, the Board finds the Veteran's assertion that he had been experiencing itching for three decades is competent, but nevertheless, lacks credibility, and thus, is not probative evidence in favor of his claim.  Absent a competent medical opinion associating the Veteran's skin disability with his military service, the Board determines that the probative evidence of record does not support his claim.  Therefore, service connection for a skin disability is denied.  

ORDER

Entitlement to an initial rating in excess of 30 percent for balance impairment with stooped posture and motor manifestations, due to Parkinson's disease is denied.

Entitlement to an initial rating in excess of 30 percent for neurological impairment of speech due to Parkinson's disease is denied.  

Entitlement to an initial rating in excess of 20 percent for right lower extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease is denied. 

Entitlement to an initial rating in excess of 20 percent for left lower extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease is denied. 

Entitlement to an initial rating of 30 percent, but no greater, for right upper extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for left upper extremity bradykinesia, tremors, and muscle rigidity due to Parkinson's disease is denied.
Entitlement to an initial rating in excess of 10 percent for loss of automatic movements of the face, right side, due to Parkinson's disease is denied.

Entitlement to an initial rating in excess of 10 percent for loss of automatic movements of the face, left side, due to Parkinson's disease is denied.

Entitlement to a rating in excess of 50 percent for PTSD, prior to May 11, 2016, is denied.

Entitlement to a 100 percent rating for PTSD is granted from May 11, 2016 through July 20, 2016, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for GERD/hiatal hernia, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicides, is denied.



REMAND

Regrettably, the Board determines that a remand is necessary so that another opinion may be obtained for the Veteran's low back disability claim.  The July 2016 VA examiner based the negative nexus opinion on the lay statements of the Veteran's wife and a review of medical literature and the claims file.  However, an August 2008 VA treatment note states that the Veteran has had back pain continuously since falling off a truck in Vietnam.  The VA examiner did not consider this in-service injury.  Therefore, the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the TDIU claim, the Veteran has reported on multiple occasions that he left his last job because of his anger issues, including indicating that he was concerned about becoming violent at work.  The Board determines that it would be helpful to resolving this claim to obtain a medical opinion from a VA examiner on whether the Veteran's PTSD alone rendered the Veteran unable to obtain or maintain substantially gainful employment prior to October 19, 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, an opinion should be obtained from a physician with sufficient expertise to determine the nature and etiology of all back disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.


Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each back disability present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability originated during active service or is otherwise etiologically related to active service, to include related to the in-service injury described in August 2008 and any other activities described medical evidence and the Veteran's written statements.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  A medical opinion should be obtained from an appropriate VA examiner as to whether the functional effects of the Veteran's service-connected disabilities, alone or in combination, affected his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience, prior to October 19, 2015.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service-connected disabilities had on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

4.  If the evidence reflects that the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities, but the Veteran's combined disability rating does not meet the schedular criteria for a TDIU, the RO should refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration of the issue of entitlement to TDIU. 

5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.


The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


